DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 15 July 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 2-6 are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the Subject Matter Eligibility Test entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-6 are directed to a method (process).  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the Subject Matter Eligibility Test is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: “receiving information about allowable drilling parameters; receiving information about a number of drilling metrics during said well drilling operation; selecting one or more drilling parameters, such as rotary speed (RPM), weight-on-bit (WOB) or differential pressure to enable learning of a probabilistic model and to optimize one or more drilling metrics.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, as there is no recitation of a processing structure (i.e. processor, etc.) nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception in step 2A Prong One, the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites the additional element of: operating the well drilling operation with the selected drilling parameters. At this level of breadth, with no recitation/characterization of the mechanism through which said function occurs, the operation of the well drilling operation using the outcome of the abstract process (i.e. selected drilling parameters) merely amounts to insignificant post-solution activity (i.e. activity incidental to the primary process that is merely a nominal or tangential addition to the claim, see MPEP 2106.05(g)). Accordingly, in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Operating a well drilling operation with selected drilling parameters is well-understood, routine, and conventional because, as noted in Salminen (US 2017/0044896 see ¶ [0005]), performing a drilling operation with selected drilling parameters, such as rate of penetration (ROP), is well-known, routine, and conventional in the art. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Claims 2-6 further recite: applying probabilistic optimization to data collected during the drilling operation to derive a learned model; using the learned model to predict a set of drilling parameters most likely to yield the optimized drilling metrics; drilling performance metrics are aggregated into one single drilling efficiency metric; drilling efficiency is modeled with a Gaussian Process initialized with a prior knowledge of the drilling operation; and training the Gaussian Process model with drilling efficiency data during drilling operation, each of which merely narrows the previously recited abstract idea limitations. For the reason described above with respect to claim 1 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jamison (US 2018/0119534).
With respect to claim 1: Jamison discloses a method for optimization of drilling parameters during a well drilling operation, comprising: 
receiving information about allowable drilling parameters (¶ [0049, 0053]; 1104); 
receiving information about a number of drilling metrics during said well drilling operation (¶ [0049, 0053]; 1104); 
selecting one or more drilling parameters (¶ [0053]), such as rotary speed (RPM), weight-on-bit (WOB) or differential pressure to enable learning of a probabilistic model and to optimize one or more drilling metrics (¶ [0053, 0087]); 
operating the well drilling operation with the selected drilling parameters (1126; ¶ [0084]).
With respect to claim 2: Jamison further discloses applying probabilistic optimization to data collected during the drilling operation to derive a learned model (¶ [0087]).
With respect to claim 3: Jamison further discloses using the learned model to predict a set of drilling parameters most likely to yield the optimized drilling metrics (¶ [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison as applied to claim 1 above, and further in view of Samuel (US 2017/0306703).
With respect to claim 4: Jamison discloses all aspects of the claimed invention except for the drilling performance metrics are aggregated into one single drilling efficiency metric. Samuel teaches it is known in the art to use drilling performance metrics (i.e. WOP, ROP) in order to determine a drilling efficiency metric (¶ [0057-59]; Equations 1-5). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the drilling efficiency of Samuel with the invention of Jamison since doing so would help to determine how to minimize the total input energy used to advance the wellbore (Samuel ¶ [0060]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison as applied to claim 1 above, and further in view of Samuel and in further view of Xu (US 2020/0011158).

With respect to claim 5: Jamison further discloses using a model initialized with a prior knowledge of the drilling operation (¶ [0049, 0053]). Jamison does not disclose drilling efficiency is modeled with a Gaussian Process initialized with a prior knowledge of the drilling operation. Samuel teaches it is known in the art to use drilling performance metrics (i.e. WOP, ROP) in order to determine a drilling efficiency metric (¶ [0057-59]; Equations 1-5). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the drilling efficiency of Samuel with the invention of Jamison since doing so would help to determine how to minimize the total input energy used to advance the wellbore (Samuel ¶ [0060]). The combination of Jamison and Samuel does not teach the model using a Gaussian Process. Xu teaches there are many types of machine-learning models that can be used interchangeably including Gaussian process (¶ [0121]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the model type of Xu for that of Jamison and Samuel it would provide the least standard deviation of error (Xu ¶ [0122]).
With respect to claim 6: Jamison further discloses training the model with data during drilling operations (¶ [0049, 0053, 0087]; 1102). Jamison does not disclose the model is a Gaussian Process model and the data is drilling efficiency data. Samuel teaches it is known in the art to use drilling performance metrics (i.e. WOP, ROP) in order to determine a drilling efficiency metric (¶ [0057-59]; Equations 1-5). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the drilling efficiency of Samuel with the invention of Jamison since doing so would help to determine how to minimize the total input energy used to advance the wellbore (Samuel ¶ [0060]). The combination of Jamison and Samuel does not teach the model using a Gaussian Process. Xu teaches there are many types of machine-learning models that can be used interchangeably including Gaussian process (¶ [0121]). It would be obvious to one having ordinary skill in the art before the effective filing date to substitute the model type of Xu for that of Jamison and Samuel it would provide the least standard deviation of error (Xu ¶ [0122]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/               Primary Examiner, Art Unit 3672